Citation Nr: 1536193	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  09-48 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to February 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The last treatment records in the claims file are dated in October 2012, and the last VA examination for diabetes was in December 2008.  The Veteran previously identified treatment at the VA Medical Centers (VAMCs) in Milwaukee, WI, and Iron Mountain, MI, and it appears that he has continued to have treatment at such facilities for his many medical conditions.  Although the Veteran has had other VA examinations, and service connection was granted for many other conditions during the pendency of this appeal, there has not been an updated examination regarding the severity of his diabetes and his contentions indicate that it has worsened.  The evidence is insufficient for a fair adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records of VA treatment for diabetes mellitus and its complications since October 2012.

2.  Then, schedule the Veteran for a new VA examination to determine the severity of his diabetes and any related complications.  To the extent possible, the examiner should distinguish any neurological symptoms due to diabetes from those due to other conditions.  A reason should be provided for any opinion offered.

3.  If any benefit on appeal remains denied, issue a supplemental statement of the case before returning this matter to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

